DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 10/3/22 is acknowledged.  The traversal is on the ground(s) that examination would not be a serious burden.  This is not found persuasive because different classification for the two claimed inventions is proof of serious burden in and of itself.  As stated in MPEP 808.02, a serious burden is present when there is A) Separate classification thereof: this shows that each invention has attained recognition in the art as a separate subject for inventive effort, and also a separate field of search. Patents need not be cited to show separate classification. The requirement is still deemed proper and is therefore made FINAL..

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al US 2020/0126929 and further in view of Huang et al US 2018/0342450.

Pertaining to claims 1 and 8, Jeong teaches a semiconductor package, comprising: 
a carrier substrate 110; 
a through substrate via (TSV) penetrating through the carrier substrate 110 (ceramic) see Figure 1 which illustrates vias between conductive patterns 116,
 a first conductive pattern 116 disposed on the carrier substrate and connected to the first portion of the TSV; and 
an encapsulated die 120/130 disposed on the carrier substrate and electrically coupled to the TSV through the first conductive pattern.

Jeong does not teach wherein the TSV further comprises:
a first portion comprising a first slanted sidewall with a first slope; 
a second portion connected to the first portion and comprising a second slanted sidewall with a second slope, and the first slope being substantially milder than the second slope;

Huang teaches through substrate vias with differing geometry attributes, including forming vias having a first portion comprising a first slanted sidewall with a first slope and a second portion connected to the first portion and comprising a second slanted sidewall with a second slope, and the first slope being substantially milder than the second slope.  See Figure 1.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teachings of Huang into the method of Jeong by forming vias with differing geometry, such as having two sections with two different slopes.  The ordinary artisan would have been motivated to modify Jeong in the manner set forth above for at least the purpose of providing reliability to the downstream processes during forming the final device, as the geometry taught by Huang has advantages that prevent potentially damaging contaminants to form, see Huang paragraph [0042].

NOTE: Claim 8 is claiming the same structure using different terms, but they are physically equivalent. 
a first inner sidewall connected to the first surface = a first portion comprising a first slanted sidewall with a first slope,
a second inner sidewall connected to the first inner sidewall and the second surface, wherein an obtuse angle is between the first inner sidewall and the second inner sidewall = a second portion connected to the first portion and comprising a second slanted sidewall with a second slope; 


Pertaining to claim 2, Jeong in view of Huang teach the semiconductor package of claim 1, wherein the carrier substrate comprises a ceramic substrate.  Jeong teaches that the substrate 110 is ceramic [0015].  

Pertaining to claim 3, Jeong in view of Huang teach the semiconductor package of claim 1, wherein a maximum lateral dimension of the first portion of the TSV is greater than a minimum lateral dimension of the second portion of the TSV. See Huang Figure 3F (below)

    PNG
    media_image1.png
    379
    365
    media_image1.png
    Greyscale


Pertaining to claim 9, Jeong in view of Huang teach the semiconductor package of claim 8, wherein an obtuse angle is between the first surface and the first inner sidewall, and an acute angle is between the second surface and the second inner sidewall See Figure 3F of Huang (above).

Pertaining to claim 10, Jeong in view of Huang teach the semiconductor package of claim 8, wherein the TSV comprises: 
a first tapered portion connected to the first inner sidewall of the ceramic substrate; and 
a second tapered portion connected to the first portion and the second inner sidewall of the ceramic substrate, wherein the first tapered portion has a thickness less than a thickness of the second tapered portion. See Figure 3F of Jeong

Claim(s) 13, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong and Huang as applied to claim 8 above, and further in view of Roozeboom et al US 2011/0210452.

Pertaining to claim 11, Jeong and Huang teach the package of claim 8 but are silent regarding the type of conductive material used to fill the TSV.  Roozeboom teaches using a conductive paste to fill a through substrate via. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to select a conductive paste for use in the TSV, since it has been held to be within the general skill of a worker in the art to select a known material on the base of its suitability, for its intended use involves only ordinary skill in the art.  In re Leshin, 125 USPQ 416.

Pertaining to claim 15, Jeong Huang and Roozeboom teach the semiconductor package of claim 13, wherein one end of the TSV is substantially leveled with the first surface of the ceramic substrate, and the other end of the TSV is substantially leveled with the second surface of the ceramic substrate. See Jeong Figure 1 and Huang Figure 3F.

Pertaining to claim 16, Jeong Huang and Roozeboom teach the semiconductor package of claim 8, wherein a rear surface of the semiconductor die is attached to the ceramic substrate and surrounded by the first conductive pattern. See Jeong Figure 1


Allowable Subject Matter
Claims 4-7, 11, 12 and 14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J TOBERGTE whose telephone number is (571)272-6458. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS J TOBERGTE/Primary Examiner, Art Unit 2817                                                                                                                                                                                                        12/13/22